DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,032,561 to Lonn in view of US Patent Application Publication No. 20060260451 to Capodieci.
In re claim 1, Lonn teaches an ultrasonic bread cutter comprising: 
	a control unit (94,95);
an ultrasonic unit (58) configured to convert high-frequency electrical energy into mechanical energy; 
an X-axis unit (72) installed at a side of a base (12, 16) on which bread is capable of being laid such that the X-axis unit moves in an X-axis (62) direction by an X-axis transfer motor (68, Col. 3, lines 64-67, Col. 4, lines 1-4) by control of the control unit (Col. 4, lines 24-26);
an XY-axis unit (78) installed at the X-axis unit (Figure 3, Col. 3, lines 55-58) and at a first inner side of the base (12,16) such that he XY-axis unit moves in a Y direction by a Y-axis transfer motor (74, Col. 3, lines 64-67, Col. 4, lines 1-4) by the control of the control unit (Col. 4, lines 24-26);
an XYZ-axis unit (Fig. 3) installed at the XY-axis unit (Col. 3, lines 58-63) and at a second inner side of the base such that the XYZ-axis unit moves in a Z-axis direction by a Z-axis transfer motor by the control of the control unit (Col. 4, lines 24-26), wherein the ultrasonic unit (44) is mounted to the XY- axis unit;
a cutting knife (52) mounted to the XYZ-axis unit (Fig. 3) and configured to pass through pastry (Col. 1, lines 63-67) while cutting the pastry by the mechanical energy transmitted from the ultrasonic unit; and 
a rotating motor (82) coupled to the cutting knife and configured to rotate the blade of the cutting knife around the Z-axis while the blade of the cutting knife cuts the pastry by control of the control unit (Col. 4, lines 24-67, Col. 5, lines 1-50).
Note, it has been interpreted that the frame has a plurality of structures and that the inner side of the base has a plurality of locations. The base supports the XY-axis unit at a first inner side location and an XYZ-axis unit at a second inner side location (see Annotated Figure 3, below).
	Lonn teaches cutting through bakery items via a cutting knife having an ultrasonic unit. The Examiner has interpreted, bread as being a bakery item; however, in the event one may argue that bread is not a bakery (since bread is not explicitly disclosed by Lonn), Capodieci teaches a cutting blade that is ultrasonically driven which is configured to pass through bakery products, inclusive of bread Para 0008).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the device of Lonn to cut bakery items, inclusive of bread, as taught by Capodieci, which is advantageous for cutting soft bakery items in order to minimize crumbs produced during cutting. 


    PNG
    media_image1.png
    798
    705
    media_image1.png
    Greyscale

	Regarding claim 1, Lonn teaches an ultrasonic cutter, but does not teach cutting the bread to have a curved surface. 
Capodieci teaches an ultrasonic cutter with a robotic arm which moves around multiple degrees of freedom. The knife cuts various products, including bread, and can be programmed to cut various patterns, including curvilinear patterns or combination patterns (Fig. 10-14, Para 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rotate and program the controller of the ultrasonic cutter unit of Lonn as taught by Capodieci for making quick and reproducible curvilinear shaped food products. One of ordinary skill in the art would possess the knowledge to rotate and orient the knife at angular positions as shown at least Figure 10 for making a curvilinear cut.

Response to Arguments
The 112, second paragraph rejection in the Office Action mailed April 28, 2022 has been overcome by the amendments filed August 29, 2022.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724